SULLIVAN, Judge,
dissenting.
. I respectfully dissent.
The record before us does not demonstrate that Hamilton County is the eminently preferable venue in which to determine the matters in issue. Therefore, despite the fact that I believe such may well be true, I would give deference to the discretion of the trial court here in transferring the cause to a county which qualifies as a county of "preferred venue".
I agree with the caveat expressed in Duncan v. Rogers (1st Dist.1983) Ind. App., 444 N.E.2d 1255, which correctly observed that we do not have the prerogative to require a transfer from one qualifying venue to another more convenient qualifying venue. I do not, however, agree that Trial Rule 75, or any other Rule, statute, or case precedent, precludes a discretionary transfer if a clearly more preferable venue exists.
The commonsense rationale which underlies the forum non conveniens doctrine as between the states is not inapplicable as between counties in the same state. Certainly it is generally less burdensome and less inefficient to require litigation in a different county within the same state than to require litigation in a foreign state. Nevertheless, our procedures should contemplate the occasional instance in which a venue different from that in which the case was originally filed is objectively and clearly preferable. I see no reason to preclude an orderly, efficient and equitable transfer of venue upon a properly filed motion, after determination by the trial court that a different venue is eminently more prefera*774ble, and upon acceptance by an appropriate court in the receiving venue county.
I would affirm the discretionary decision made by the Hamilton Superior Court.